 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN MARSHALL,                                   No. 2:17-cv-00820-KJM-CKD
12                      Plaintiff,
13           v.                                        ORDER
14    DANIEL P. GALVANONI, et al.,
15                      Defendants.
16

17                  Defendants Daniel Galvanoni, DPG Investments, LLC, DPG Golden Eagle, LLC,

18   Spring Tree Lending, LLC, Spring Tree Holdings, LLC, Spring Tree Financial, LLC and SKIBO

19   Holdings, LLC (collectively “defendants”) move to stay this civil action pending investigation by

20   the United States Securities and Exchange Commission (“SEC”) of defendants’ involvement in

21   the investments at the heart of this action. Mot., ECF No. 78. Plaintiff opposes the motion,

22   Opp’n, ECF No. 84, and defendants have replied, Reply, ECF No. 86. The court submitted the

23   matter without oral argument and, after careful consideration, DENIES defendants’ motion.

24   I.     BACKGROUND

25                  This case involves alleged securities fraud and materially false representations by

26   defendants related to investments made by plaintiff John Marshall. Second Am. Compl.

27   (“SAC”), ECF No. 47. Plaintiff initiated this action in Sacramento County Superior Court on

28
                                                       1
 1   March 9, 2017, see Not. of Removal at 14–73,1 ECF No. 2, and on April 18, 2017, defendants
 2   timely removed the matter to this court, id. at 1–10. After an initial round of motions to dismiss
 3   the complaint, see generally Dismissal Order, ECF No. 27, plaintiff amended his complaint, First
 4   Am. Compl., ECF No. 28, and, upon court approval, later filed a Second Amended Complaint,
 5   which serves as the operative complaint here.
 6                   On March 5, 2019, defendants filed a motion to stay this action in light of a
 7   parallel investigation being conducted by the SEC regarding the same financial investments at
 8   issue in this civil suit. See generally Mot. Specifically, defendants contend the SEC investigation
 9   is quasi-criminal in nature, involves the same defendants named in this suit, both the individual
10   and the entities, and implicates defendants’ Fifth Amendment rights. Id. at 6. Defendants ask the
11   court to stay this action to allow the SEC investigation to run its course; they say failure to do so
12   would render continued discovery efforts fruitless because defendants intend to assert their Fifth
13   Amendment privilege regarding any information subject to investigation by the SEC. Id. at 1–4.
14   Plaintiff opposes the motion because, inter alia, the SEC investigation has not produced a
15   criminal indictment; therefore, they argue, defendants’ Fifth Amendment concerns are unfounded.
16   See generally Opp’n. On April 9, 2019, the court submitted the matter without oral argument,
17   ECF No. 85, and resolves it here.
18   II.    LEGAL STANDARD
19                   A party has no constitutional right to a stay of civil proceedings during the
20   pendency of a criminal investigation or prosecution, nor does the Constitution protect a party
21   from being forced to choose between the consequences of asserting or waiving his Fifth
22   Amendment rights in the civil proceedings. Baxter v. Palmigiano, 425 U.S. 308, 318–19 (1976);
23   Fed. Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir. 1989). Even so, after
24   considering “the particular circumstances and competing interests involved in the case,” a court
25   has discretion either to stay the entire proceeding or fashion some other, less drastic way to
26   protect a party’s Fifth Amendment rights. Keating v. Office of Thrift Supervision, 45 F.3d 322,
27
            1
28              All page numbers refer to ECF document pagination, not internal document pagination.
                                                        2
 1   324 (9th Cir. 1995); see also eBay, Inc. v. Digital Point Solutions, Inc., No. C 08-4052 JF (PVT),
 2   2010 WL 702463, at *5 (N.D. Cal. Feb. 10, 2010) (considering plaintiff’s proposed alternatives to
 3   a stay, but ultimately denying stay). “The case for staying civil proceedings is ‘a far weaker one’
 4   when ‘[n]o indictment has been returned[, and] no Fifth Amendment privilege is threatened.”
 5   Molinaro, 889 F.2d at 903 (quoting SEC v. Dresser Indus., Inc., 628 F.2d 1368, 1376 (D.C. Cir.
 6   1980) (en banc)). As one court has observed, there do not appear to be any cases granting a stay
 7   “in the absence of any hint of criminal proceedings . . . .” KLA-Tencor Corp. v. Murphy, 717 F.
 8   Supp. 2d 895, 902 (N.D. Cal. 2010) (rejecting request for stay until expiration of statute of
 9   limitations).
10                   In considering whether to stay proceedings, the court “should consider ‘the
11   extent to which the defendant’s [F]ifth [A]mendment rights are implicated.’” Keating, 45 F.3d at
12   324 (quoting Molinaro, 889 F.2d at 902). In addition, the court should consider the following
13   factors:
14                   (1) the interest of the plaintiffs in proceeding expeditiously with this
                     litigation or any particular aspect of it, and the potential prejudice to
15                   the plaintiffs of a delay; (2) the burden which any particular aspect
                     of the proceedings may impose on defendants; (3) the convenience
16                   of the court in the management of its cases, and the efficient use of
                     judicial resources; (4) the interests of persons not parties to the civil
17                   litigation; and (5) the interest of the public in the pending civil and
                     criminal litigation.
18

19   Id. at 325. It is defendants’ burden to persuade the court a stay is appropriate. Clinton v. Jones,
20   520 U.S. 681, 708 (1997).
21   III.    ANALYSIS
22           A.      Defendants’ Fifth Amendment Privilege
23                   “While the extent to which a defendant’s Fifth Amendment rights are implicated is
24   a significant factor, it is only one consideration to be weighed against the other five factors.”
25   ESG Capital Partners LP v. Stratos, 22 F. Supp. 3d 1042, 1045 (C.D. Cal. 2014) (citing Keating,
26   45 F.3d at 326). And though the invocation of a defendant’s Fifth Amendment privilege demands
27   serious consideration, it is still nonetheless permissible to allow a parallel civil case to proceed,
28   even if the trier of fact draws adverse inferences from a defendant’s invocation of his Fifth
                                                         3
 1   Amendment rights. Keating, 45 F.3d at 326 (citing Baxter v. Palmigiano, 425 U.S. 308, 318
 2   (1976)).
 3                   Here, defendants contend protection of their Fifth Amendment rights outweighs
 4   any prejudice to plaintiff because the factual and legal issues in the SEC investigation overlap
 5   with the subject matter of this civil action, both individual and entity defendants are targets of the
 6   SEC investigation and conducting further discovery would be futile in light of defendants’
 7   intention to assert their Fifth Amendment privilege regarding any question regarding a fact
 8   subject to the SEC investigation. Mot. 4–5. Defendants believe a stay is appropriate as to all
 9   defendants because Daniel Galvanoni, although sued in his individual capacity, acts primarily
10   through his role as a corporate officer;2 thus, by responding to discovery regarding his
11   involvement in the underlying investments, Galvanoni will necessarily implicate the corporate
12   defendants for whom he served. Id. at 9 (“The SEC investigation goes beyond just Mr. Galvanoni
13   and therefore a stay is appropriate as to this entire action.”).
14                   Defendants’ arguments premised on the Fifth Amendment are unavailing. Even if
15   the SEC investigation causes Galvanoni, in his individual capacity, to assert his Fifth Amendment
16   privilege given the factual and legal overlap between the investigation and the civil case here,
17   corporate defendants are entitled to no such privilege. Braswell v. United States, 487 U.S. 99,
18   102 (1988). Nor does the privilege extend to corporate records. Bellis v. United States, 417 U.S.
19   85, 88 (1974). Moreover, a custodian of corporate records “has no privilege to refuse production
20   [even if] their contents tend to incriminate him.” Wilson v. United States, 221 U.S. 361, 382
21   (1911); but see Taylor, Bean & Whitaker Mortg. Corp. v. Triduanum Fin., Inc., No. 2:09-CV-
22   0954 FCD EFB, 2009 WL 2136986, at *3 (E.D. Cal. July 15, 2009) (staying action involving
23   corporate defendant where “Fifth Amendment rights of every director or officer who may speak
24   on behalf of the [corporation] are implicated, and thus, [the corporation] is likely to be greatly
25   prejudiced”). Here, Galvanoni is the sole individually named defendant in this action. See SAC
26           2
              The Second Amended Complaint lists Galvanoni as Chairman of the Board and Chief
27   Executive Officer (“CEO”) of DPG Investments, LLC and Chairman of the Board of DPG
     Golden Eagle, LLC, Spring Tree Lending, LLC, Spring Tree Holdings, LLC, Spring Tree
28   Financial, LLC, and SKIBO Holdings. SAC ¶ 17.
                                                          4
 1   ¶ 2. All remaining defendants are corporate entities.3 That Galvanoni serves as the CEO and/or
 2   Chairman of the corporate entities named in both this action and the SEC investigation does not
 3   warrant a stay of this entire litigation, given the totality of the record before the court. Plaintiff
 4   may still elicit valuable testimony from unnamed corporate representatives and compel
 5   production of relevant records given the inapplicability of the Fifth Amendment privilege to the
 6   corporate entities.
 7                    Two principles further inform the court’s decision: (1) the Constitution does not
 8   require a stay when parallel proceedings exist, and (2) the need for a stay is weaker when no
 9   indictment has been returned. Molinaro, 889 F.2d at 902–03. First, because there is no
10   Constitutional mandate, the court has great discretion when considering whether to grant a stay.
11   Keating, 45 F.3d at 324. Second, the fact that no criminal charges have been filed against any
12   defendant is not without weight. It is true, as defendants assert, SEC investigations generally are
13   conducted “with a view to both civil and criminal enforcement,” see Dresser, 628 F.2d at 1376,
14   thus the threat of possible criminal action may give rise to a defendant’s invocation of his Fifth
15   Amendment rights, Reply at 3–6. At the same, a criminal referral is merely one route an SEC
16   investigation may take. As the Dresser court explained, “the SEC may bring a[] [civil] action in
17   federal district court to enjoin such [violative] acts or practices” or it may “transmit such evidence
18   as may be available concerning such acts or practices . . . to the Attorney General, who may . . .
19   institute the necessary criminal proceedings.” 628 F.2d at 1376. In the civil context, the SEC
20   may also pursue imposition of monetary penalties. See 15 U.S.C. § 78u(d)(3)(A) (“[T]he
21   Commission may bring an action in a United States district court to seek . . . a civil penalty to be
22   paid by the person who committed such violation.”). But if every civil case that runs parallel to
23   an SEC investigation were entitled to a stay in federal court, litigants’ ability to fairly and
24   expeditiously advance their matters toward completion would be significantly impeded on a
25   regular basis.
26

27           3
             Defendant American Credit Acceptance, LLC was dismissed from this action on March
28   28, 2019, pursuant to the parties’ joint stipulation. See ECF Nos. 82, 83.
                                                          5
 1                  Moreover, although defendants argue “formal investigation is likely to result in
 2   criminal prosecution of Mr. Galvanoni and relevant witnesses,” they provide no evidence to
 3   suggest any prosecution is imminent. Mot. at 4. As explained in this court’s prior order denying
 4   defendants’ sealing request, see ECF No. 77 (analyzing 17 C.F.R. § 203.5), SEC investigations
 5   are non-public proceedings; therefore, there is no publicly available information from which the
 6   court can infer in which direction the SEC intends to advance its investigation, if at all.
 7   Defendants concede as much: “The SEC investigation, which is ongoing, can and may lead to a
 8   criminal indictment. . . . How would the Plaintiff, or his counsel, possibly be aware of the
 9   decision-making process of the SEC Enforcement Division?” Reply at 3 (emphasis added).
10                  At this stage, the most the court can conclude is that there is a possible threat of
11   criminal action. That threat alone, weighed against the other Keating factors discussed below,
12   does not tip the scale in defendants’ favor. The extent to which defendants’ Fifth Amendment
13   rights are implicated does not warrant a stay of this action.
14           B.     Other Keating Factors
15                  The other Keating factors also weigh in plaintiff’s favor and against granting a
16   stay.
17                  1.      Plaintiff’s Interest in Proceeding
18                  “Courts have recognized that a civil plaintiff has an interest in having her case
19   resolved quickly.” ESG Capital, 22 F. Supp. 3d at 1046. Plaintiff notes this case has been
20   pending for over two years and argues defendants have used dilatory tactics to avoid conducting
21   discovery, are dissipating assets and are preventing plaintiff from identifying other potential
22   defendants. Opp’n at 5–6. Without reaching the question of defendants’ dilatory tactics or
23   alleged dissipation of assets, the fact this case has lingered in this court since April 18, 2017 with
24   only written discovery having been conducted thus far is reason to forge ahead. See Stip. and
25   Order at 2, ECF No. 81. Plaintiff has a strong interest in pursuing the merits of his case. This
26   factor weighs in his favor.
27

28
                                                        6
 1                   2.       Burden on Defendants
 2                        As for the burden on defendants, “[c]ourts have found that even when a
 3   defendant’s Fifth Amendment rights are implicated, this factor does not support granting a stay
 4   unless the defendant can show other ‘compelling factors as described in Keating.’” ESG Capital,
 5   22 F. Supp. 3d at 1046 (quoting Gen. Elec. Co. v. Liang, No. CV 13-08670 DDP (VBKx), 2014
 6   WL 1089264, at *5 (C.D. Cal. Mar. 19, 2014)). Defendants identify no such compelling factors,
 7   but merely reiterate the catch-22 in which Galvanoni would find himself in having to “choose
 8   between defending this matter and asserting Fifth Amendment rights.” Mot. at 10. If Galvanoni
 9   does invoke his right to silence, the entity defendants assert they will be unduly burdened
10   “because Mr. Galvanoni is the person most knowledgeable and the authorized representative for
11   purposes of verifying discovery.” Reply at 8. But, as explained above, a custodian of corporate
12   records cannot invoke a Fifth Amendment privilege over those records simply because the
13   contents of the records are potentially incriminating to him in his individual capacity. See Sanrio,
14   Inc. v. Ronnie Home Textile Inc., No. 2:14-CV-06369-RSWL, 2015 WL 1062035, at *2 (C.D.
15   Cal. Mar. 10, 2015). “[T]he custodian of corporate or entity records holds those documents in a
16   representative rather than a personal capacity.” Id. (citing Braswell, 487 U.S. at 109–10). Any
17   burden imposed on the entity defendants in litigating this action does not outweigh other factors
18   favoring continuation of these proceedings.
19                   3.       Judicial Efficiency
20                   Because “the court has an interest in clearing its docket,” this factor weighs in
21   favor of denying defendants’ motion. Molinaro, 889 F.2d at 903. Although defendants argue the
22   five-year statute of limitations within which they calculate the SEC must conclude its
23   investigation is set to expire in 2020, Reply at 9, defendants do not account for the additional time
24   likely associated with any prosecution the SEC might pursue by seeking or filing formal charges.
25   During any criminal proceeding, Galvanoni would presumably continue to assert his Fifth
26   Amendment rights, while this civil matter would continue to languish. This factor weighs in
27   plaintiff’s favor.
28
                                                         7
 1                  4.      Public and Non-Party Interests
 2                  In support of this factor, defendants cite Douglas v. United States, No. C 03-04518
 3   JW, 2006 WL 2038375, at *6 (N.D. Cal. July 17, 2006), for the proposition the public has a great
 4   interest in “ensuring that the criminal process is not subverted by ongoing civil cases.” Here,
 5   however, defendants do not argue any criminal case would be undermined by the continuation of
 6   this civil action. If anything, their argument suggests the opposite: continuation of this civil case
 7   might lead to the disclosure of potentially incriminating evidence supporting a criminal case.
 8   Defendants also contend the public interest would be promoted by staying this action because it
 9   would allow defendants to effectively defend both civil and criminal actions against them. Reply
10   at 9. Given the court’s strong interest in resolving cases on the merits, there is some heft to this
11   argument. On the slim record here, however, this consideration is offset by the public interest in
12   relatively speedy resolution of civil matters. See Keating, 45 F.3d at 326. Viewed against the
13   other Keating factors, any increase in the defendants’ ability to effectively respond to multiple
14   cases against them does not tip the scale in favor of a stay.
15                  In sum, after considering each of the Keating factors and the extent to which
16   defendants’ Fifth Amendment rights may be implicated by discovery in this action, the court finds
17   a stay of this action is unwarranted.
18   IV.    CONCLUSION
19                  Defendants’ motion to stay is DENIED. This order resolves ECF No. 78.
20                  IT IS SO ORDERED.
21   DATED: June 19, 2019.
22

23                                             UNITED STATES DISTRICT JUDGE

24

25

26

27

28
                                                        8
